Citation Nr: 1219583	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bunion, left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with his retirement in January 2006.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2010 and November 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by scheduling the Veteran another VA examination (and rescheduling another upon the Veteran's request) and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a September 2007 Decision Review Officer (DRO) hearing.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected bunion, left great toe is productive of painful motion.  


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation (but no higher) for the Veteran's service-connected bunion, left great toe, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.59 and Code 5280 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2006.  The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June 2008, August 2010 and April 2012 supplemental statements of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in April 2006 and May 2010, obtained a May 2010 addendum, and afforded the Veteran the opportunity to give testimony before a DRO in September 2007.  The Board notes that the Veteran was scheduled for a VA examination in February 2011, but the Veteran cancelled the examination since he was going out of town.  The VA examination was subsequently rescheduled for October 2011, but the Veteran either canceled or failed to report for that examination.  The Veteran was advised of this failure to report for the examination in an April 2012 supplemental statement of the case, but to date, neither the Veteran nor his representative has provided good cause for cancelling the most recent appointment.  Consequently, another VA examination will not be scheduled, and the claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected bunion, left great toe warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected bunion, left great toe has been rated by the RO under the provisions of Diagnostic Code 5280.  Under this regulatory provision, a maximum rating of 10 percent for either severe unilateral hallux valgus, if equivalent to amputation of great toe; or for unilateral hallux valgus operated with resection of metatarsal head.  38 C.F.R. § 4.72, Diagnostic Code 5280. 

Analysis

When the Veteran was afforded a VA examination in April 2006, he reported being diagnosed with a bunion as well as degenerative joint disease (DJD) of the first metatarsophalangeal joint.  Treatment has consisted of shoe inserts, rest and activity modification, all of which provided good relief and no side effects.  There was no history of previous trauma, surgery or invasive procedures.  Upon physical examination, the VA examiner observed that the Veteran was able to rise on his heels and toes; walk on heal and toe; and stand on one foot with evidence of some discomfort in the left foot.  An April 2006 x-ray showed that joint spaces were maintained.  There was no fracture or dislocation.  It was noted that there was no soft tissue abnormality.  The impression was mild hallux valgus deformity.  No other abnormality.  

Although the Veteran was seen by John W. Ditzler, Jr., M.D. in March 2007 for the back, the treatment report reveals that the Veteran could walk well on his heels but had difficulty walking on his toes due to the pain of his left great toe.  The Veteran mentioned to Dr. Ditzler that this was because of his bunion. 

On a statement received in March 2007, the Veteran reported that he could not put weight on his toe and that any flexion caused pain.

At the September 2007 DRO hearing, the Veteran testified to pain and stiffness.  He felt low to moderate pain whenever he bent his toe.  He testified that he was offered surgery, but did not want it done.  

On VA examination in May 2010, the Veteran complained of localized tenderness along the medial aspect of the left great toe with limited range of motion.  At rest, he had no symptoms.  He had mild discomfort with standing or walking.  He reported no flare-ups.  The Veteran wore shoe inserts occasionally once per week with partial relief.  Upon physical examination, the VA examiner found that there was minimal bunion formation without acute heat, redness, swelling or tenderness.  The VA examiner also found that he complained of pain with range of motion in excess of physical findings. The VA examiner again noted that the Veteran had painful range of motion though without heat, redness, swelling or tenderness.  When asked to describe angulations and dorsiflexion at first metatarsophalangeal joints, the VA examiner stated that there was none.  There was active range of motion of the metatarsophalangeal joint of the great toe with flexion from 0 to 40/45 degrees and extension from 0 to 50/70 degrees.  The VA examiner diagnosed bunion, left great toe.

While it was noted that there was an x-ray of the left foot pending, an April 2012 report of general information shows that the RO's search under a computer program known as CAPRI yielded no results of x-rays taken in May 2010.  

Although there is limited range of motion, overall, there is no medical evidence of severe hallux valgus that is equivalent to amputation of great toe to warrant a higher rating under Diagnostic Code 5280.  While he exhibited discomfort and had reported pain, the Veteran was able to walk and stand.  Further, as noted in the first VA examination, the Veteran did not undergo any invasive procedures such as surgery.  At the September 2007 DRO hearing, the Veteran testified that he refused to undergo surgery.  There is nothing of record to indicate that he had since that time.  Thus, under a strict reading of Diagnostic Code 5280, a compensable rating is not warranted.  

However, in recent judicial decision the Court appears to hold that evidence of painful motion is sufficient to warrant at least a compensable rating.  Burton V. Shinseki, 25 Vet.App. 1 (2011).  It is arguable that the present case may be distinguished from Burton since the regulatory criteria for hallux valgus appears to contemplate a severe disability which is not shown in this case.  It is clear that the Veteran's disability is mild.  However, in view of Burton and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted.  No higher rating is available under Code 5280 and the Board finds that no other rating criteria are applicable. 



Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218,  227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 10 percent rating (but no higher) is warranted for the Veteran's service-connected bunion, left great toe.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


